EXHIBIT 10.7

 

(Corporate Officer)

AMENDED AND RESTATED EXECUTIVE SEVERANCE AGREEMENT

By this Amended and Restated Executive Severance Agreement dated and effective
as of July 30, 2019 (the “Agreement”), Alcoa Corporation (the “Company”), and
 [NAME], who has been designated as an officer of the Company by the Company’s
Board of Directors (the “Board”) (“Executive”), intending to be legally bound,
and for good and valuable consideration, agree as follows:

I. Termination of Executive’s Employment by the Company.

The Company may terminate your employment at any time, with or without Cause,
with the results described below. In such case, the Company shall determine the
effective date of your termination, which termination shall constitute a
“separation from service” for purposes of Section 409A of the Internal Revenue
Code of 1986, as amended (“409A”) (the “Involuntary Termination Date”).

A. Involuntary Termination With Cause. If the Company terminates your employment
due to Cause, you will receive no severance payment under this Agreement or any
other severance plan, policy or arrangement of the Company or any of its
affiliates. For purposes of this Agreement, “ Cause” means: (i) your willful and
continued failure to substantially perform your duties that has not been cured
within thirty days after a written demand for substantial performance is
delivered to you, which demand specifically identifies the manner in which the
Company believes that you have not substantially performed your duties, or
(ii) your willful engagement in conduct which is demonstrably and materially
injurious to the Company, monetarily or otherwise. For purposes of clauses
(i) and (ii) of this definition, (x) no act, or failure to act, on your part
shall be deemed “willful” unless done, or omitted to be done, by you not in good
faith and without reasonable belief that your act, or failure to act, was in the
best interest of the Company, and (y) in the event of a dispute concerning the
application of this provision, no claim by the Company that Cause exists shall
be given effect unless the Board determines that there is clear and convincing
evidence that Cause exists and the Board finding to that effect is adopted by
the affirmative vote of not less than three quarters of the entire membership of
the Board (after reasonable notice to you and an opportunity for you, together
with your counsel, to be heard by the Board).

B. Involuntary Termination Without Cause. If the Company terminates your
employment for reasons other than Cause, and you fulfill your obligations as set
forth in this Agreement, you shall be paid the greater of (i) the amounts you
would have been entitled to receive under the Alcoa USA Corp. Involuntary
Separation Plan (or successor plan) if you had been an eligible participant
under such plan or (ii) the amounts set forth below in this Section I.B, in
either case as soon as practicable after the Involuntary Termination Date but in
no event later than 60 days after the Involuntary Termination Date; provided,
that if you are, as of the Involuntary Termination Date, a “specified employee”
within the meaning of 409A as determined in accordance with the methodology duly
adopted by the Company as in effect on the Involuntary Termination Date, then
such amounts shall instead be paid on the first business day following the date
which is six months after the Involuntary Termination Date (the “Six-Month Delay
Date”) (or if sooner, upon your death); and further provided that the amount
payable under Section I.B(ii), if applicable, will be paid in the fiscal year
following the fiscal year in which the Involuntary Termination Date occurs, if
later than as otherwise specified herein. Payment of the amounts set forth in
Section I.B are conditioned upon and subject to the requirement that, on or
after the Involuntary Termination Date, and at least 10 days prior to the
Six-Month Delay Date or, if applicable, at least 10 days prior to the last day
of the aforementioned 60 day period, (i) you execute and return to the Company
the release agreement attached as Exhibit A (the “Release Agreement”) and
(ii) any period within which you may revoke the Release Agreement pursuant to
the terms thereof has expired without you having revoked the Release Agreement:

(i) a lump sum amount equivalent to your annual base salary as of the
Involuntary Termination Date; and

(ii) a pro-rated annual bonus for the fiscal year in which the Involuntary
Termination Date occurs, which lump sum amount shall be determined based on, for
such fiscal year, the level of achievement of the applicable performance goals
under the Company’s Incentive Plan(s), the bonus-eligible percentage of your
annual base pay in effect and the amount of base pay actually paid to you prior
to the Involuntary Termination Date; and

(iii) access to reasonable outplacement services suitable to the Executive’s
position for a period of 12 months or, if earlier, until the first acceptance by
the Executive of an offer of employment (to the extent of reimbursement for such
outplacement services, such reimbursement shall occur prior to the last day of
the 15th month following the Involuntary Termination Date); and

 

--------------------------------------------------------------------------------

 

 

(iv)(A) if, on the Involuntary Termination Date, you are an active participant
who is accruing benefits under any tax-qualified, supplemental or excess defined
benefit pension plan maintained by the Company or any of its affiliates (a “DB
Pension Plan”), pursuant to the DB Pension Plan terms, you will receive
additional pension service through the earlier of (i) the one year anniversary
of your Involuntary Termination Date, and (ii) the date upon which benefit
accruals for active employees cease under the terms of the DB Pension Plan; or

 

(B) if, on the Involuntary Termination Date, you are not an active participant
who is accruing benefits under a DB Pension Plan, but are eligible to receive
either Employer Retirement Income Contributions (ERIC) under an Alcoa Savings
Plan (a “U.S. DC Plan”), a lump sum amount, in cash, equal to the U.S. DC Plan
contribution percent in effect on the Involuntary Termination Date multiplied by
the sum of your annual base salary as of your Involuntary Termination Date plus
your target annual variable compensation; or

(C) if, on the Involuntary Termination Date, you are not an active participant
who is accruing benefits under a DB Pension Plan, but are eligible to
participate in the Global Pension Plan, you will receive a lump sum amount, in
cash, equal to the Global Pension Plan annual percentage contribution in effect
on the Involuntary Termination Date, multiplied by the sum of your annual base
salary as of your Involuntary Termination Date plus your target annual variable
compensation.

In addition, for a period of one year after the Involuntary Termination Date the
Company shall arrange to provide you, and anyone entitled under the terms of the
applicable plan to claim through you, health (including medical, behavioral,
prescription drug, dental and vision) benefits substantially similar to those
provided to active employees as long as you pay the active employee contribution
for the coverage. Coverage provided under this Agreement will run concurrently
with the coverage to which you are entitled under the Consolidated Omnibus
Budget Reconciliation Act of 1985.  In order to comply with 409A, the following
shall apply to the health care benefits provided pursuant to this paragraph, the
costs of which are not fully paid by you (the “Health Benefits”). Any and all
reimbursements of eligible expenses made pursuant to the Health Benefits shall
be made no later than the end of the calendar year next following the calendar
year in which the expenses were incurred. The amount of expenses that are
eligible for reimbursement or of in-kind benefits that are provided pursuant to
the Health Benefits in any given calendar year shall not affect the expenses
that are eligible for reimbursement or benefits to be provided pursuant to the
Health Benefits in any other calendar year, except as specifically permitted by
Treasury Regulation Section 1.409A-3(i)(1)(iv)(B). Your right to the Health
Benefits may not be liquidated or exchanged for any other benefit.

If your employment with the Company terminates pursuant to this Section I, upon
and following the Involuntary Termination Date, your other compensation and
benefits continue to be governed by the terms of the plans in which you
participate; provided however, that payments and benefits under this Section I
are in lieu of any other involuntary separation benefits or severance payments
which you may be eligible to receive from the Company; and if you receive
severance pay and benefits under the Company’s Change in Control Severance Plan,
no payments will be made, or benefits provided, under this Agreement or the
Alcoa USA Corp. Involuntary Separation Plan (or successor plan).

In the event that, as of the Involuntary Termination Date, you are not a
“specified employee” (as described above), and the 60 day period following your
Involuntary Termination Date specified herein for payment of any of the amounts
due to you under this Section I.B. spans two calendar years, any such payment
will be made in the second calendar year.

Restrictive Covenants

You acknowledge that to the extent that you are a party to any noncompetition,
nonsolicitation or other restrictive covenants or confidentiality agreements
with the Company (collectively, “Restrictive Covenants”), the terms of such
Restrictive Covenants, shall remain in full force and effect.

Tax Withholding

You shall be solely responsible for all taxes owed with respect to all payments
and benefits provided hereunder. You must pay all applicable foreign, federal
and state income and employment withholding taxes when due. The Company shall be
entitled to withhold from amounts to be paid to you hereunder any federal, state
or local withholding or other taxes or charges (or foreign equivalents of such
taxes or charges) which it is from time to time required to withhold.

2

 

--------------------------------------------------------------------------------

 

Application of 409A Provisions

If you provide a written, unqualified opinion from your tax advisor to the
Company stating that you are a non-resident alien not subject to 409A at the
time of your termination of employment, or that 409A otherwise does not apply to
you at that time, unless the Company has reason to believe that such opinion is
more likely than not incorrect, the Company shall cooperate with you to amend
this Agreement in a mutually satisfactory manner to cause any severance payments
payable hereunder to be paid as soon as practicable following your termination
of employment, and to otherwise remove references to Section 409A from this
Agreement; provided that in no event shall such payments be made unless and
until you have returned an executed Release Agreement (signed by you on or
following your termination date) and any period within which you may revoke the
Release Agreement pursuant to the terms thereof has expired without you having
revoked the Release Agreement. The Company shall have no responsibility for any
taxes or penalties you may incur on account of any such amendments, whether
pursuant to 409A or otherwise.

 

Governing Law; Jurisdiction

This Agreement shall be governed and interpreted in accordance with the laws of
the State of Delaware without reference to its choice of law principles. Any
action arising out of or related to this Agreement shall be brought in the state
or Federal courts located in Pittsburgh, Pennsylvania, and you and the Company
consent to the jurisdiction and venue of such courts.

Amendment; Waiver

No provision of this Agreement may be modified, waived, or discharged unless
such waiver, modification or discharge is in writing and signed by the Chief
Executive Officer of the Company as authorized by the Board or the Compensation
and Benefits Committee of the Board (or successor committee). Any failure by you
or the Company to enforce any of the provisions of this Agreement shall not be
construed to be a waiver of such provisions or any right to enforce each and
every provision in the future. A waiver of any breach of this Agreement shall
not be construed as a waiver of any other or subsequent breach.

Successors; Binding Agreement

The Company shall have the right to assign its rights and obligations under this
Agreement to any entity that acquires all or substantially all of the assets of
the Company and continues the Company’s business. The rights and obligations of
the Company under this Agreement shall inure to the benefit and shall be binding
upon the successors and assigns of the Company.

Severability

In the event that any one or more of the provisions of this Agreement shall be
held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remainder of this Agreement shall not in way be affected
or impaired thereby.

Entire Agreement

You acknowledge that you have not relied upon any representations (whether oral
or written) from the Company, other than as set forth in this Agreement. This
Agreement sets forth the entire agreement and understanding between you and the
Company and merges and supersedes any and all prior discussions, agreements,
arrangements and understandings with regard to the subject matter hereof, and
may not be modified, amended, discharged or supplemented in any respect, except
by a subsequent writing signed by you and the Company. In the event that any
payments under this Agreement in the aggregate are more than 2.99 times of your
base salary and bonus, the payments which you will be eligible to receive under
this Agreement will be reduced accordingly. Except for involuntary separation
benefits or other similar severance payments, this Agreement does not supersede
the terms of any other compensation plans, stock option programs, welfare
benefit plans, or other such plans or programs in which you are eligible to
participate, or may become eligible to participate.

 

If you agree to the terms of this Agreement, please sign on the line provided
below and return two signed copies to the Secretary. A fully executed copy will
be returned to you for your files after it is signed by the Company.

3

 

--------------------------------------------------------------------------------

 

Termination of Officer Status and Agreement

You hereby acknowledge and agree that, in the event you cease to be an “officer”
of the Company (meaning, an officer designated by the Board or a committee
thereof), and remain employed with the Company in another continuing role
thereafter, this Agreement shall immediately terminate and become null and void
upon such Board determination date and you shall not have any right to payments
or benefits provided hereunder.

 

 

IN WITNESS WHEREOF, the Executive and the Company, by its duly authorized
representative, have executed this Agreement on the dates stated below,
effective as of the date first set forth above.

 

 

 

 

 

 

 

 

COMPANY:

 

 

 

ALCOA CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

Date:

 

 

 

 

 

EXECUTIVE:

 

 

 

[NAME]

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

Date:

 

 

 

4

 